This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A16-0270

              In the Matter of the Welfare of the Children of: S. S., Parent

                                 Filed August 22, 2016
                                       Affirmed
                                     Larkin, Judge

                             Ramsey County District Court
                               File No. 62-JV-15-1265


Joanna Woolman, Child Protection Clinic, Ruta Johnsen (certified student attorney)
Mitchell Hamline School of Law, St. Paul, Minnesota (for appellant)

John J. Choi, Ramsey County Attorney, Kathryn Eilers, Assistant County Attorney,
St. Paul, Minnesota (for respondent)

Dorothy Gause, Dorothy M. Gause, LLC, Stillwater, Minnesota (for guardian ad litem Jan
Biebel)


      Considered and decided by Larkin, Presiding Judge; Smith, Tracy M., Judge; and

Klaphake, Judge.

                        UNPUBLISHED OPINION

LARKIN, Judge

      Appellant-mother challenges the district court’s termination of her parental rights,

arguing that a statutory basis for termination was not established by clear-and-convincing



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
evidence, that reasonable efforts were not made to reunify her family, and that termination

is not in her children’s best interests. We affirm.

                                          FACTS

       Appellant-mother S.S. is the biological mother of M.H.S., born in 2008, and K.S.,

born in 2010.1 In April 2014, respondent Ramsey County Community Human Services

Department (department) filed a petition alleging the children were in need of protection

or services (CHIPS) and requesting that the children be placed in emergency protective

care. The CHIPS petition alleged that in November 2013, M.H.S. missed the school bus

and a resident of the apartment building where mother and the children lived informed

security that M.H.S. was missing. Another resident of the apartment complex found

M.H.S. and took her to school. Afterwards, mother told security that she had told M.H.S.

to go to S.J.’s apartment, who was mother’s boyfriend at the time. Later that month, the

department received a report that the children were locked in a bedroom while in S.J.’s

care. Mother told security that she told S.J. to lock the children in her bedroom if he left

the apartment. When security entered the apartment, they found the children alone and

unsupervised. Mother signed a Ramsey County family working agreement, agreeing that

she would not leave her children in S.J.’s care. Nonetheless, in April 2014, K.S. was at

S.J.’s apartment, and mother admitted to a department representative that both children go

to S.J.’s apartment to play.




1
 The district court terminated the parental rights of M.H.S.’s adjudicated father by default
on June 18, 2015. K.S. does not have a legal father.

                                              2
       The CHIPS petition also alleged that in April 2014, mother contacted the St. Paul

Police Department and reported that M.H.S. had been sexually abused by M.H.S.’s adult

male cousin. Mother told the department that the children spent weekends at this relative’s

home so mother could have a break. M.H.S. had been sexually abused two additional times

in the two preceding years: once by a babysitter’s adult son and once by a friend’s father

when she spent the night at his home. After the most recent sexual abuse, staff at Midwest

Children’s Resource Center (MCRC) expressed concerns about mother’s failure to enroll

M.H.S. in therapy despite recommendations that she do so, as well as mother’s failure to

provide consistent care for M.H.S.’s eczema and follow through on a recommended

dermatology appointment.

       Mother admitted the CHIPS petition, and the district court adjudicated the children

in need of protection or services. The child-protection worker assigned to work with

mother referred her to REM Parenting for in-home parenting services. Mother’s in-home

parenting worker met with mother and her children weekly for 17 months. The main goals

of mother’s parenting education were for mother to exhibit protective capacities, identify

appropriate people to be around her children, and display parenting skills tailored to her

children’s mental-health needs.

       The parenting worker reported that she observed an improvement in mother’s use

of disciplinary techniques but expressed concerns regarding mother’s use of inappropriate

language around the children. For example, mother called one of the children a “pussy”

during a visit. In addition, mother often required prompting to interact with the children

during visits, brought a friend or family member to visits despite being instructed that such


                                             3
persons could participate in visits only with prior child-protection approval, and heavily

relied on the foster-care provider and parenting worker to plan visits and provide food for

the children during visits. Mother also allowed her children to have contact with S.J. and

introduced the children to other men during visits. After the parenting worker reviewed

mother’s parenting assessment with her, mother threatened to blow up the building where

the parenting assessor worked, with the parenting assessor in it. REM’s last progress report

regarding mother states that “[mother] has reached a point at which she is not retaining

new information and continues to demonstrate the same behavioral lack of progress that

she has demonstrated since the beginning.”

       Most of mother’s visitation with the children was supervised. It generally occurred

in parks and at a restaurant near mother’s home. Supervised visits were attempted in

mother’s home, but M.H.S. did not want to visit there because M.H.S. was afraid of being

locked in a bedroom again. Several aspects of mother’s home environment also deterred

the department from having visits there. For example, a couple lived in mother’s home for

an extended period of time after child protection became involved. Mother’s friends and

their children also stayed in mother’s home for shorter periods.          It took repeated

encouragement by the children’s guardian ad litem (GAL) to get mother to remove these

people from her home. The GAL also repeatedly asked mother to remove a stick of burnt

incense that was sticking out of a wall of the home because it was a potential fire hazard.

In addition, mother’s home contained graffiti that included inappropriate language and

content related to a friend’s death. Mother did not cover this graffiti until nearly a year

after the GAL and her parenting worker repeatedly asked her to do so.


                                             4
       In April 2015, the department petitioned to terminate mother’s parental rights to the

children, alleging that mother’s “mental health issues, lack of protective capacity and

insufficient progress in demonstrating appropriate parenting skills” had significantly

impacted her ability to meet the parenting needs of the children and that mother “lacks the

necessary parenting skills, consistent care giving and protective capacity that [the children]

need at this time.”

       In October 2015, the district court granted mother unsupervised visitation with the

children. Mother allowed two men that the children did not know to be present during one

of the unsupervised visits at her home. Mother had met one of the men, J., on a dating

website, did not know his last name, and had only seen him four times in person prior to

the unsupervised visit. During the visit, J. tried to bite mother, slapped her buttocks, and

attempted to pull her into her bedroom. Mother subsequently asked J. to leave her home

and he did so.

       M.H.S. spent the evening before another unsupervised visit in the emergency room

because she was ill from asthma complications. The children’s foster parent sent M.H.S.’s

prescribed medications and nebulizer treatment to the visit and provided mother

instructions regarding administration of the nebulizer treatment. Mother allowed M.H.S.

to administer her own nebulizer treatment and to do so through her nose because M.H.S.

did not want to do the treatment through her mouth. And mother did not supervise M.H.S.’s

administration of the nebulizer treatment. Later, mother called the children’s foster parent

to ask for help because M.H.S. was wheezing and having difficulty breathing. Because the

nebulizer treatment was administered incorrectly, the children’s foster parent had to return


                                              5
M.H.S. to the hospital. The district court ended mother’s unsupervised visits based on the

incidents described above.

       In December 2015, the district court held a trial on the termination of parental rights

(TPR) petition. Following the trial, the district court concluded that all four of the alleged

statutory grounds for termination were supported by clear-and-convincing evidence. The

district court also found that the department had provided reasonable efforts to rehabilitate

mother and reunify the family. The district court concluded that termination of parental

rights was in the children’s best interests and terminated mother’s parental rights to the

children. Mother appeals.

                                      DECISION

       There is a “presumption that a natural parent is a fit and suitable person to be

entrusted with the care of his or her child.” In re Welfare of A.D., 535 N.W.2d 643, 647

(Minn. 1995). “Ordinarily, it is in the best interest of a child to be in the custody of his or

her natural parents.” Id. Thus, “[p]arental rights are terminated only for grave and weighty

reasons.” In re Welfare of M.D.O., 462 N.W.2d 370, 375 (Minn. 1990).

       In a proceeding to terminate parental rights, “[t]he petitioner . . . bears the burden

of producing clear and convincing evidence that one or more of the statutory termination

grounds exists.” In re Matter of Welfare of C.K., 426 N.W.2d 842, 847 (Minn. 1988); see

Minn. Stat. § 260C.317, subd. 1 (2014) (requiring “clear and convincing evidence” of a

statutory basis to terminate parental rights).

       A district court’s decision in a termination proceeding must be based on evidence

concerning the conditions that exist at the time of trial. In re Welfare of Child of T.D., 731


                                                 6
N.W.2d 548, 554 (Minn. App. 2007), review denied (Minn. July 17, 2007). An appellate

court “exercises great caution in termination proceedings, finding such action proper only

when the evidence clearly mandates such a result.” In re Welfare of S.Z., 547 N.W.2d 886,

893 (Minn. 1996). On appeal, this court examines the record to determine whether the

district court applied the appropriate statutory criteria and made findings that are not clearly

erroneous. In re Welfare of D.L.R.D., 656 N.W.2d 247, 249 (Minn. App. 2003). This court

gives the district court’s decision to terminate parental rights considerable deference but

“closely inquire[s] into the sufficiency of the evidence to determine whether it was clear

and convincing.” In re Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008).

       This court will affirm the district court’s decision to terminate parental rights if at

least one statutory ground for termination is supported by clear-and-convincing evidence,

termination is in the best interests of the child, and the county has made reasonable efforts

to reunite the family.     Id.   To determine whether a particular statutory ground for

termination is supported by clear-and-convincing evidence, a district court must first

“find[] the underlying facts regarding the statutory criteria relevant to a particular basis for

terminating parental rights” and then “in light of its findings of those underlying facts,

exercise[] its judgment to address whether that basis for terminating parental rights is

present.” In re Welfare of Children of J.R.B., 805 N.W.2d 895, 899-900 (Minn. App.

2011), review denied (Minn. Jan. 6, 2012). The district court “may, but is not required to,

terminate a parent’s rights when one of the nine statutory criteria is met.” In re Welfare of

Child of R.D.L., 853 N.W.2d 127, 136-37 (Minn. 2014) (quotation omitted).




                                               7
                                              I.

       The district court terminated mother’s parental rights based in part on Minn. Stat.

§ 260C.301, subd. 1(b)(4) (2014).2        Minn. Stat. § 260C.301, subd. 1(b)(4), allows

termination when a parent

              is palpably unfit to be a party to the parent and child
              relationship because of a consistent pattern of specific conduct
              before the child or of specific conditions directly relating to the
              parent and child relationship either of which are determined by
              the court to be of a duration or nature that renders the parent
              unable, for the reasonably foreseeable future, to care
              appropriately for the ongoing physical, mental, or emotional
              needs of the child.

       A parent’s demonstrated failure to protect children from abuse by others combined

with conditions that put the children at risk for future abuse can justify a determination that

the parent is palpably unfit to be a party to the parent-child relationship. See In re Children

of T.A.A., 702 N.W.2d 703, 708-09 (Minn. 2005) (affirming palpable unfitness

determination where parent failed to protect her children from abuse by others in the past

and refused to recognize her responsibility to protect her children from abuse).

       Mother argues that “clear and convincing evidence does not support a finding that

[she] was palpably unfit and will not be able to resume care of her children in the

reasonably foreseeable future.”




2
  The district court also relied on three other statutory grounds to terminate mother’s
parental rights: Minn. Stat. § 260C.301, subd. 1(b)(2) (parent has failed to comply with
parental duties), (b)(5) (reasonable efforts have failed to correct conditions leading to
child’s placement), (b)(8) (child is neglected and in foster care) (2014).

                                              8
       The district court’s palpable-fitness determination is supported by its findings that

mother (1) “failed to develop the necessary protective capacity over the course of the child

protection case,” (2) failed to demonstrate that “she understands her children’s mental

health and behavioral needs and can successfully parent them and keep them safe,” and (3)

“lack[ed] [an] understanding of how important maintaining her mental health . . . is” and

how her failure to care for her mental health “acts as a barrier to her successfully parenting

the children.” We address each finding in turn.

       Protective Capacity

       The record clearly and convincingly establishes that the children have experienced

trauma at the hands of caregivers selected by mother and that mother has failed to develop

the skills necessary to protect the children. M.H.S. has been sexually abused three times

by three different caregivers. In addition, mother testified that her former boyfriend, S.J.,

physically disciplined both children, using belts and hangers to spank them, and that S.J.

locked the children in their bedroom and left them alone in their apartment.

       Mother argues that “[the department] produced no evidence that [her] behavior,

especially at the time of termination, was detrimental to the children” and contends that

she has “demonstrated an ability to recognize an inappropriate situation and discontinue

engaging in it.” However, two months before the TPR trial, mother allowed multiple adults

that the children did not know to be present during a visit, and one of the adults engaged in

sexual behavior in front of the children. Mother’s decision to allow the men to enter her

apartment during a visit shows that she had not developed the ability to recognize

individuals who posed a potential risk to the children.


                                              9
       At trial, mother acknowledged that she had made a mistake and testified that she

had since notified potential visitors that they could not come to her apartment when the

children were visiting. But mother also testified that she has “a hard time telling people

no” in such situations and that is why she had been reluctant to force her roommates to

leave after repeated encouragement from the department and the GAL. Moreover, even

though mother testified that it is traumatic for the children to see S.J., they continue to see

him in the hallways of the apartment building where mother lives.

       The Children’s Mental-Health and Behavioral Needs

       The record clearly and convincingly establishes that both children have special

needs that mother is unable to meet. M.H.S. has been diagnosed with post-traumatic stress

disorder (PTSD), depression, asthma, and eczema. M.H.S.’s PTSD resulted from the abuse

and neglect she experienced while in mother’s care. Mother failed to enroll M.H.S. in

therapy after M.H.S. was sexually abused a second time, despite recommendations from

MCRC. During a supervised visit in July 2015, more than a year after mother began

working with her parenting worker, mother talked to M.H.S. about S.J., causing M.H.S. to

become upset and walk away from mother. Mother also allowed M.H.S. to administer her

own nebulizer treatment improperly and without supervision, resulting in M.H.S.’s

hospitalization.

       K.S. has been diagnosed with adjustment disorder with mixed disturbance of

emotions and conduct, attention-deficit/hyperactivity disorder (ADHD), speech sound

disorder, and developmental coordination disorder. The children’s foster parent and the

GAL testified that it is difficult for a caregiver to handle K.S.’s behaviors. Mother testified


                                              10
that she is afraid of K.S. because “[K.S.] might get too out of control to where [mother]

can’t handle her.”

          Mother’s Mental-Health Needs

          The record clearly and convincingly establishes that mother’s mental health impacts

her ability to parent and that she has failed to appreciate and address her mental-health

issues.     Mother reported a history of mental-health issues and sexual abuse in her

childhood. Mother testified that she had depression for over 15 years, suffered from

anxiety and anger issues, and attempted suicide in August 2014.

          Despite repeated encouragement from the department and her parenting worker,

mother did not obtain psychiatric and psychological evaluations or participate in therapy

on a consistent basis until more than a year after the child-protection case opened. Mother’s

parenting worker testified that mother initially did not obtain the evaluations or participate

in therapy because she did not want help and did not think she needed it.

          Mother’s psychiatric evaluator diagnosed her with major depression, recurrent;

generalized anxiety disorder; panic disorder with agoraphobia; alcohol dependence;

cannabis dependence; and attention deficit disorder. The psychiatric evaluator prescribed

medication for mother, but mother stopped taking it after two weeks because she thought

the dosage was too high. Mother did not return to her doctor to have the dosage adjusted

and was not taking any psychiatric medications at the time of the TPR trial.

          Mother’s parenting assessor opined that mother’s mental-health symptoms “have a

significant influence on her ability to provide parenting to her daughters and maintain their

safety.” The assessor wrote that mother’s “lack of maturity, concrete orientation and


                                              11
limited judgment increased her children’s risk for harm.” The assessor also wrote that

mother “seem[s] to have minimal insight into how her underlying mental health problems

interfere with her everyday functioning as well as the challenging needs associated with

developing children and maintaining their safety.”

       In sum, clear-and-convincing evidence supports the district court’s findings

regarding mother’s lack of protective capacity, inadequate understanding of the children’s

mental-health and behavioral issues, and inadequate understanding of her own mental-

health issues. These findings support the district court’s determination that mother is

palpably unfit to be a party to the parent and child relationship. Minn. Stat. § 260C.301,

subd. 1(b)(4). Because the record clearly and convincingly establishes palpable unfitness

as a ground for termination under Minn. Stat. § 260C.301, subd. 1(b)(4), we do not review

the three other statutory grounds on which the district court relied. See T.A.A., 702 N.W.2d

at 708 (“Only one ground must be proven for termination to be ordered.”).

                                             II.

       The termination statute requires “specific findings” in every TPR proceeding “that

reasonable efforts to finalize the permanency plan to reunify the child and the parent were

made” or “that reasonable efforts [were] not required” as set out in Minn. Stat. § 260.012

(2014).   Minn. Stat. § 260C.301, subd. 8 (2014).           The district court must make

“individualized and explicit findings regarding the nature and extent of efforts made by the

social services agency to rehabilitate the parent and reunite the family.” Id., subd. 8(1). In

determining whether the county made reasonable efforts, the district court must consider

whether the county offered services that were “(1) relevant to the safety and protection of


                                             12
the child; (2) adequate to meet the needs of the child and family; (3) culturally appropriate;

(4) available and accessible; (5) consistent and timely; and (6) realistic under the

circumstances.” Minn. Stat. § 260.012(h). Alternatively, the district court may rule, after

making the relevant factual findings, that “provision of services or further services for the

purpose of rehabilitation is futile and therefore unreasonable under the circumstances.” Id.

       Mother argues that the district court erred “in finding that [the department] provided

[her] with reasonable efforts” because “the services offered by [the department] were not

adequate to meet the family’s needs, were not realistic and were not timely.”

       The district court concluded that “[the department] provided [mother] with

reasonable efforts in support of reunification.” The district court found that “[t]he in home

parenting worker, parenting assessment, and mental health services were relevant for

[mother] to develop the necessary skills to ensure safety and protection of the children.” It

also found that “[t]he services, particularly the seventeen (17) months with the in home

parenting worker, and referrals for mental health services, were adequate to meet the

family’s needs” and that all services were culturally appropriate, realistic under the

circumstances, and available and accessible.         It further found that although “[the

department] offered services in a timely manner,” mother “did not participate in services

in a timely manner,” noting that mother “did not participate in a parenting assessment,

psychological evaluation, psychiatric evaluation, or regular therapy until a year or more

after her child protection case opened.”

       Mother argues that although multiple child-protection workers testified that she

needed to gain insight into her mental-health needs and how those needs affected the


                                             13
children, none of the child-protection workers assigned to her case ever contacted the

therapist that she was seeing at the time of trial. Mother further argues that because the

child-protection workers did not contact her therapist, they were neither “able to refer

[mother] to services that were appropriate given [her] diagnosed cognitive deficiencies,”

nor able to “tailor their work with [mother] with the understanding that [mother] processes

information differently and struggles with short-term memory issues.”

       Mother’s case plan required her to obtain updated psychiatric and psychological

evaluations and follow the evaluators’ recommendations. One of the child-protection

workers assigned to work with mother testified that she provided mother a phone number

for Ramsey County Adult Mental Health, a facility where mother had previously obtained

services, to schedule an updated mental-health assessment. Mother initially was reluctant

to obtain the evaluations and participate in therapy, despite encouragement from her child-

protection and parenting workers, and she did not obtain a psychological or psychiatric

evaluation until more than a year after the children were placed out of home. One of

mother’s child-protection workers attempted to schedule mental-health appointments for

mother but was unsuccessful because providers required the client to make the

appointment.    The psychologist who eventually completed mother’s psychological

evaluation met with mother to review the evaluation in October 2015 and only had four

therapy sessions with mother prior to the TPR trial.

       In sum, mother was responsible for the delayed evaluations and her contact with her

therapist at the time of trial was limited. We are not persuaded that the department’s failure

to contact that therapist renders its efforts unreasonable. Moreover, mother’s parenting


                                             14
worker testified that REM, mother’s parenting-education provider, specializes in serving

people with disabilities, including those with mental-health issues. That specialization

tends to establish that mother’s parenting education was realistic and appropriate.

       Mother also argues that the department failed to provide meaningful parenting

services because the department and REM continued to provide the same services after her

progress plateaued. Mother contends that “[n]o evidence was presented to suggest that [the

department] made any effort to evaluate the appropriateness of the in-home parenting

service, or look at alternative services available.” But mother testified at trial that she asked

to continue working with her parenting worker after being granted unsupervised visitation,

so she could ask for advice, suggesting that the in-home parenting service was helpful.

Moreover, the department recognized mother’s plateaued progress and referred her for a

parenting assessment that was not part of her original case plan. The parenting assessment

reported that “the prognosis appears poor for [mother] being able to meet her individual

mental health needs and therefore being able to meet her children’s growing needs and

maintain[] their safety.”

       At oral argument to this court, mother argued that the department should have

provided her with an Adult Rehabilitative Mental Health Services (ARMHS) worker given

her mental-health needs. Mother’s parenting assessor wrote that mother “might qualify”

to receive an ARMHS worker and that an ARMHS worker “would assist her to gain access

to mental health services, help her to be compliant with mental health services, and assist

her with gaining access to vocational and community support programs,” if mother agreed

to receive those services. But the record does not establish that an ARMHS worker would


                                               15
have provided mother with services different than those that were provided by mother’s

parenting worker from REM. Moreover, even if mother might have benefited from an

ARMHS worker, it is not clear that the multiple other services the department provided

were unreasonable.

       Mother complains that she worked with six different child-protection workers

during the course of the child-protection case. Although multiple child-protection workers

were assigned, mother worked with the same REM parenting worker for 17 months. The

parenting worker met with mother weekly and assisted her with multiple aspects of her

case plan. For example, the parenting worker provided mother parenting education,

supervised mother’s visits with the children, transported mother to and from visits, and

encouraged mother to schedule therapy and psychiatric appointments. The consistent

involvement of one parenting worker offsets the multiple child-protection-worker

assignments.

       Lastly, mother argues that this case is similar to In re Children of T.R., 750 N.W.2d

656 (Minn. 2008). In T.R., the county did not provide a noncustodial father with a valid

chemical-dependency evaluation, despite his acknowledged drug and alcohol use; did not

offer him chemical-dependency treatment; made no effort to help him understand the

proceedings, despite his lack of verbal skills and low average I.Q.; and never visited a home

he rented in an effort to comply with a requirement that he obtain suitable housing. 750

N.W.2d at 665-66. The Minnesota Supreme Court held that the services provided were not

reasonable: it contrasted the lack of services the county provided father with the substantial

services that the county provided mother and noted that the county did not offer any


                                             16
services to address father’s lack of verbal skills and his acknowledged difficulty in

understanding the termination proceedings. Id. at 666.

       The facts of this case are distinguishable from those in T.R. Here, the department

recognized that mother had mental-health issues and that she needed treatment for those

issues to properly care for the children. The department referred mother to a mental-health

service provider for assessment and treatment, and it provided an in-home parenting worker

who worked with mother weekly for 17 months. And unlike the circumstances in T.R., the

record does not suggest that mother did not understand the termination proceedings.

       In sum, the record shows that the department provided mother with multiple services

over the course of more than a year and a half of child-protection involvement and that the

services were tailored to mother’s limitations and mental-health issues. The district court’s

determination that the department made reasonable efforts to reunify mother and the

children is supported by clear-and-convincing evidence and does not constitute error.

                                              III.

       A child’s best interests can preclude termination of a parent’s parental rights, even

if the district court rules that one or more of the statutory bases for terminating that parent’s

parental rights is present. In re Welfare of Child of D.L.D., 771 N.W.2d 538, 545 (Minn.

App. 2009). Thus, “a district court’s findings in support of any TPR order must address

the best-interests criterion.” Id. at 546; see Minn. Stat. § 260C.301, subd. 7 (2014) (“[T]he

best interests of the child must be the paramount consideration . . . .”). In making a finding

regarding the best interests of a child, courts must analyze (1) the child’s interests in

preserving the parent-child relationship, (2) the parent’s interests in preserving the parent-


                                               17
child relationship, and (3) any competing interests of the child. Minn. R. Juv. Prot. P.

39.05, subd. 3(b)(3). “Competing interests include such things as a stable environment,

health considerations and the child’s preferences.” In re Welfare of R.T.B., 492 N.W.2d 1,

4 (Minn. App. 1992). “Where the interests of parent and child conflict, the interests of the

child are paramount.” Minn. Stat. § 260C.301, subd. 7. This court reviews a district court’s

determination that termination is in a child’s best interest for an abuse of discretion. J.R.B.,

805 N.W.2d at 905.

       Mother argues that “the district court abused its discretion by finding that a

termination of [her] parental rights was in the best interest of the children” because “the

children and [mother] had an interest [in] preserving [the] parent child relationship, and

[she] was well positioned to provide the children with a safe and stable home environment.”

       The district court found that the children reported an interest in maintaining contact

with mother through visitation, but did not want to return to mother’s care. It also found

that mother has an interest in preserving the parent-child relationship with the children, as

documented by her compliance with certain aspects of her case plan and statements that

she made to service providers. However, the district court determined the children’s

competing interests outweighed mother’s interest in preserving the parent-child

relationship.

       The district court reasoned that the children “need a parent that can protect them,

teach them appropriate boundaries, and keep them safe,” the children have serious mental-

health and behavioral issues that require additional care and attention, and mother has not

demonstrated that she understands her children’s mental-health and behavioral needs and


                                              18
can successfully parent them. The district court further reasoned that because mother has

failed to display the proper protective capacity after nearly a year and a half of parenting

services, it is unlikely that she will do so in the reasonably foreseeable future and thus “[i]t

is not in the children’s best interests to give [mother] any additional time to participate in

services, work her case plan, or attempt to make the changes necessary to correct her

parenting deficiencies.” The district court therefore concluded that it is not in the best

interests of M.H.S. or K.S. to be reunified with mother and that termination of mother’s

parental rights was in the children’s best interests.

       The district court’s best-interests findings are supported by the record, and its best-

interests analysis is thorough. As the district court noted, the children need a parent who

understands the impact of their past trauma, can protect them from being re-victimized,

and can meet their special needs. There is no question that mother loves the children. But

the record indicates that at the time of trial, mother had not demonstrated an ability to

protect the children, to understand and meet their mental-health and behavioral needs, or

to adequately address her own mental-health needs and their impact on her parenting

ability. And the record further demonstrates that these conditions were not likely to change

in the reasonably foreseeable future. The district court did not abuse its discretion in

determining that termination of mother’s parental rights is in the best interests of the

children.

       Affirmed.




                                              19